Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street, Los Angeles, California90071 Telephone (213) 486-9200 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $14,015 Class B $413 Class C $817 Class F $989 Total $16,234 Class R-5 $991 Total $17,225 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.2687 Class B $0.2150 Class C $0.2110 Class F $0.2678 Class R-5 $0.2855 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 56,743 Class B 1,836 Class C 3,848 Class F 4,053 Total 66,480 Class R-5 3,706 Total 70,186 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.45 Class B $15.45 Class C $15.45 Class F $15.45 Class R-5 $15.45
